DETAILED ACTION 
The present application, filed on 5/2/2018 is being examined under the pre-AIA  first inventor to invent provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 6/23/2021. 
a.  Claims 1 are amended

Overall, Claims 1-10 are pending and have been considered below.  


Requirement for Information under 37 C.F.R. §1.105
Applicant and the assignee of this application are required under 37 C.F.R. §1.105 to provide the following information that Examiner has determined is reasonably necessary to the examination of this application.  

In response to this requirement, please provide answers to each of the following interrogatories soliciting factual information. 

Amended Claim 1 discloses:” i) one minus each of the plurality of discounts multiplied by the associated future base price is above the minimum discounted price; and ii) the sum of the plurality of discounts multiplied by the associated future price multiplied by the associated sales volume for each time period is below the remaining promotional budget.” 

Have these equations been invented by Applicant, or have they been in the public domain at the time the invention was made? Applicant’s answer will be made part of the prosecution history. 


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 1 has been amended by Applicant to include the limitations: “calculating a plurality of discounts, each discount optimized to maximize a sales volume for each given time period, subject to the following constraints: … ii) the sum of the plurality of discounts multiplied by the associated future price multiplied by the associated sales volume for each time period is below the remaining promotional budget.” The limitations have no support in the specification, drawings or initial set of claims. As indicated by Applicant, the application specification discloses at [0121]-[0145] considerations about the discounts, as well as various calculation formula, however, the application specification does not disclose the specific constraints recited by the amended claim language: “ii) the sum of the plurality of discounts multiplied by the associated future price multiplied by the associated sales volume for each time period is below the remaining promotional budget.”

Furthermore, Claim 1 has been amended by Applicant to include the limitation“… using a model that takes into account commodity pricing and stock levels, ….”  The limitation has no support in the specification, drawings or initial set of claims. The specification discloses at [0125]: “As with stock and commodity price fluctuations, predictive analytics techniques make it possible to create models …” The applications specification does not disclose: “… using a model that takes into account commodity pricing and stock levels, ….” This means that the specification discloses a similar approach, rather than using the commodity pricing and stock levels model for calculating base prices. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Green (US 20190080361), in view of McCauley et al (US 2010/0306031). 
Regarding Claim 1 – Green discloses: A computer-implemented method for managing a promotional program for a product, {see at least [abstract] content campaign along with a budget (reads on promotional program} 
… the promotional program having an associated budget and duration that may be subdivided into time units, … {see at least fig4A-fig4D, [0041]-[0049], [0038] intervals of campaign duration (reads on subdividing)}   
a remaining promotional program budget; {see at least [0002]-[0004] over/under spending; fig4A-fig4D, [0041]-[0049] ramp up periods (reads on remaining budget)}  
a remaining promotional program duration; and {see at least fig4A-fig4D, [0041]-[0049] ramp up periods (reads on remaining duration)}   
ii) the sum of the plurality of discounts multiplied by the associated future price multiplied by the associated sales volume for each time period is below the remaining promotional budget. {see at least [0002]-[0004] over/under spending (reads on not exceeding the promotional budget)}  

Green does not disclose, however, McCauley discloses: 
… the product having a base price that may vary over time {fig12, [0107]-[0116] imputed base price (reads on variable base price)}, the method comprising: 
calculating a plurality of future product base prices, each future base price corresponding to a given time period within the remaining promotional program duration, using a model that takes into account commodity pricing and stock levels, and {see at least [0180] discount for the first week, second week; [0213] number of allowed markdowns}   
calculating a plurality of discounts, each discount optimized to maximize a sales volume for each given time period, subject to the following constraints: {see at least fig6, rc632, [0079] optimal prices (reads on plurality of discounts) for maximization of profit; fig23, rc2304, [0170], [0183] maximization of volume; fig25, [0189] maximizing volume, [0193] maximization of sales}   
i) one minus each of the plurality of discounts multiplied by the associated future base price is above the minimum discounted price; and {see at least [0177]-[0180] maximum markdown (reads on price above minimum)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green to include the elements of McCauley.  One would have been motivated to do so, in order to better react to changing market conditions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Green evidently discloses promotional program for a product. McCauley is merely relied upon to illustrate the functionality of calculating discounts for a plurality of time periods in the same or similar context. As best understood by Examiner, since both promotional program for a product, as well as calculating discounts for a plurality of time periods are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Green, as well as McCauley would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Green / McCauley.


Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green (US 20190080361), in view of McCauley et al (US 2010/0306031), in further view of  Weiss et al (US 2014/0095281). 
Regarding Claim 2 –Green, McCauley discloses the limitations of Claim 1. Green, McCauley does not disclose, however, Weiss discloses:  
	wherein said promotion program is administered iteratively to a plurality of segmented subpopulations of consumers. {see at least [0251] segmenting based on consumer characteristics, location, behavior (reads on purposeful); [0323] segmenting consumers}; fig6A, [0158]-[0165]; fig15, [0254]-[0270]. Examiner Note: Weiss discloses the claimed invention except for administering iteratively. It would have been obvious to one having ordinary skill in the art at the time of filing to administer iteratively, since it has been held that mere duplication of the essential steps (i.e. repeating the administration of the promotion program) of a process involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green, McCauley to include the elements of Weiss.  One would have been motivated to do so, in order to administer the promotion in the most judicious way.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Green, McCauley evidently discloses a promotional program for a product.  Weiss is merely relied upon to illustrate the functionality of administering the promotion program to population segments in the same or similar context.  As best understood by Examiner, since both a promotional program for a product, as well as administering the promotion program to population segments are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Green, McCauley, as well as Weiss would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Green, McCauley / Weiss.  

Regarding Claim 3 – Green, McCauley discloses the limitations of Claim 1. Green, McCauley does not disclose, however, Weiss discloses:   
	wherein responses to the promotional program are received via smart phones.  {see at least fig1, rc104, [0032] cellular telephone; fig6, rc606, [0162] receive response via mobile device}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green, McCauley  to include the elements of Weiss.  One would have been motivated to do so, in order to administer the promotion in the most judicious way.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Green, McCauley  evidently discloses a promotional program for a product.  Weiss is merely relied upon to illustrate the functionality of administering the promotion program to population segments in the same or similar context.  As best understood by Examiner, since both a promotional program for a product, as well as administering the promotion program to population segments are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Green, McCauley, as well as Weiss would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Green, McCauley  / Weiss.  

Regarding Claim 4 – Green, McCauley, Weiss discloses the limitations of Claim 2. Weiss further discloses:  
	wherein said plurality of segmented populations represent users of online social media.  {see at least [0038] social networking data relating to consumer; [0051] consumer account on social media service}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green, McCauley, Weiss to include additional elements of Weiss.  One would have been motivated to do so, in order to administer the promotion to a specific segment of users.  In the instant case, Green, McCauley, Weiss evidently discloses a promotional program for a product.  Weiss is merely relied upon to illustrate the additional functionality of social media users in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 5 – Green, McCauley  discloses the limitations of Claim 1. Green, McCauley  does not disclose, however, Weiss discloses:  
	wherein said promotion program is automatically generated.  {see at least fig6A, rc604, [0161] system distributes the survey to consumer; fig15, rc1508, rc1510, [0269]; Examiner Note: Weiss discloses the claimed invention except for generating automatically. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to generate automatically, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green, McCauley  to include the elements of Weiss.  One would have been motivated to do so, in order to administer the promotion in the most judicious way.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Green, McCauley  evidently discloses a promotional program for a product.  Weiss is merely relied upon to illustrate the functionality of administering the promotion program to population segments in the same or similar context.  As best understood by Examiner, since both a promotional program for a product, as well as administering the promotion program to population segments are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Green, McCauley, as well as Weiss would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Green, McCauley  / Weiss.  

Regarding Claim 6 – Green, McCauley, Weiss discloses the limitations of Claim 2. Weiss further discloses:  
	wherein said plurality of segmented populations represents purposefully segmented subpopulations.  {see at least [0251] segmenting based on consumer characteristics, location, behavior (reads on purposeful); [0323] segmenting consumers}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green, McCauley, Weiss to include additional elements of Weiss.  One would have been motivated to do so, in order to administer the promotion to a specific segment of users.  In the instant case, Green, McCauley, Weiss evidently discloses a promotional program for a product.  Weiss is merely relied upon to illustrate the additional functionality of social media users in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Green (US 20190080361), in view of McCauley et al (US 2010/0306031), in further view of  Schacht (US 2014/0081722).
Regarding Claim 7 – Green, McCauley  discloses the limitations of Claim 1. Green, McCauley  does not disclose, however, Schacht discloses:  
	wherein said promotion program includes an electronic coupon.  {see at least fig1, [0010]-[0011] electronic coupon purchasing}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green, McCauley  to include the elements of Schacht.  One would have been motivated to do so, in order to streamline the administration of the promotion.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Green, McCauley  evidently discloses a promotional program for a product.  Schacht is merely relied upon to illustrate the functionality of an electronic coupon in the same or similar context.  As best understood by Examiner, since both a promotional program for a product, as well as an electronic coupon are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Green, McCauley, as well as Schacht would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Green, McCauley  / Schacht.

Regarding Claim 8 – Green, McCauley, Schacht discloses the limitations of Claim 7. Schacht further discloses:  
	wherein said electronic coupon is presented in an online account.  {see at least [0061] In one embodiment, the coupon option system may be a program to market and sell coupon options on a website through an online consumer account, directly through the coupon option app, for the retailer to sell coupon options directly to the consumer, or for an automatic offer through a retailer's wireless network device which automatically communicates with a consumer device through the coupon option application.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green, McCauley, Schacht to include additional elements of Schacht.  One would have been motivated to do so, in order to streamline the administration of the promotion.  In the instant case, Green, McCauley, Schacht evidently discloses a promotional program for a product.  Schacht is merely relied upon to illustrate the additional functionality of an online account in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 9 – Green, McCauley, Schacht discloses the limitations of Claim 8. Schacht further discloses:  
	wherein said online account represents an individual consumer's account.  {see at least [0061] In one embodiment, the coupon option system may be a program to market and sell coupon options on a website through an online consumer account, directly through the coupon option app, for the retailer to sell coupon options directly to the consumer, or for an automatic offer through a retailer's wireless network device which automatically communicates with a consumer device through the coupon option application.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green, McCauley, Schacht to include additional elements of Schacht.  One would have been motivated to do so, in order to streamline the administration of the promotion.  In the instant case, Green, McCauley, Schacht evidently discloses a promotional program for a product.  Schacht is merely relied upon to illustrate the additional functionality of an online account in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 10 – Green, McCauley, Schacht discloses the limitations of Claim 7. Schacht further discloses:  
	wherein said electronic coupon to be displayed on a smart phone for redemption.  {see at least [0031] a digital copy of the coupon option, such as a graphic file that displays a barcode when activated, may be downloaded and stored on a mobile device, for example when the consumer access device 260 is a mobile device. The consumer may then travel to the retailer's site and activate the mobile device to display the graphic file with the bar code. The bar code may then be scanned at the retailer point of purchase system 270 and applied as discussed above. Examiner Note: The claim element “for redemption” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Green, McCauley, Schacht to include additional elements of Schacht.  One would have been motivated to do so, in order to streamline the administration of the promotion.  In the instant case, Green, McCauley, Schacht evidently discloses a promotional program for a product.  Schacht is merely relied upon to illustrate the additional functionality of displaying the coupon on a smart phone display in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant is of the opinion that the prior art fails to teach Applicant’s invention. Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendments. 

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
	The rejection is withdrawn as a result of the amendments. 

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Green discloses: 
ii) the sum of the plurality of discounts multiplied by the associated future price multiplied by the associated sales volume for each time period is below the remaining promotional budget. {see at least [0002]-[0004] over/under spending (reads on not exceeding the promotional budget)} 

Furthermore, McCauley discloses:  
… the product having a base price that may vary over time {fig12, [0107]-[0116] imputed base price (reads on variable base price)}, the method comprising: 
calculating a plurality of future product base prices, each future base price corresponding to a given time period within the remaining promotional program duration, using a model that takes into account commodity pricing and stock levels, and {see at least [0180] discount for the first week, second week; [0213] number of allowed markdowns}   
calculating a plurality of discounts, each discount optimized to maximize a sales volume for each given time period, subject to the following constraints: {see at least fig6, rc632, [0079] optimal prices (reads on plurality of discounts) for maximization of profit; fig23, rc2304, [0170], [0183] maximization of volume; fig25, [0189] maximizing volume, [0193] maximization of sales}   
i) one minus each of the plurality of discounts multiplied by the associated future base price is above the minimum discounted price; and {see at least [0177]-[0180] maximum markdown (reads on price above minimum)}  

Therefore, Green, McCauley discloses the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622